455 F.2d 520
Immie PRIDDY, Independent Executrix of the Estate of DonaldO. Priddy, Deceased, Plaintiff,v.TALLEY, INCORPORATED, Defendant-Third-Party Defendant-Appellee.v.UNITED STATES of America, Third-Party Defendant-Appellee.
No. 71-3282 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 2, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1  The district court correctly held that Feres v. United States, 1950, 340 U.S. 135, 71 S.Ct. 153, 95 L.Ed. 152, barred recovery.  See also Layne v. United States, 7 Cir., 1961, 295 F.2d 433.  Maryland for use of Levin v. United States, 1965, 381 U.S. 41, 85 S.Ct. 1293, 14 L.Ed.2d 205, does not require a different result.



*
 Honorable Damon J. Keith, Judge, United States District Court for the Eastern District of Michigan, sitting by designation


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966